Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeon (2018/0189669).
Vijayendra et al.(2017/0147928).
The following is an examiner's statement of reasons for allowance.
	None of cited references teach,
In the claims:
1.  “an approximation model having a second highest similarity with the specified test data from among the plurality of approximation models; selecting, from among the plurality of approximation models, an 15exclusion target model whose error with the specified approximation model is the smallest for each specified test data; and outputting the plurality of approximation models from which the exclusion target model is excluded for each specified test data”, with all other limitation cited in claim.

4.  “approximation models;  20selecting, from among the plurality of approximation models, an exclusion target model whose error with the specified approximation model is the smallest for each specified test data; and outputting the plurality of approximation models from which the exclusion target model is excluded for each specified test data”, with all other limitation cited in claim.

5.  “an approximation model having a second highest similarity with the specified test data from among the plurality of approximation models, select, from among the plurality of approximation models, an 10exclusion target model whose error with the specified approximation model is the smallest for each specified test data, and output the plurality of approximation models from which the exclusion target model is excluded for each specified test data”, with all other limitation cited in claim.
	
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	

	Conclusion	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on MONDAY through FRIDAY  8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

INSA  SADIO
Primary Examiner
Art Unit 2628


/INSA SADIO/Primary Examiner, Art Unit 2628